DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant's amendment filed on 11/3/2021 has been entered.  Claims 11, 21, and 46 have been cancelled.  Claims 1-10, 12-20, 22-45, 47-50, and 112-113 are still pending in this application, with claims 1 and 27 being independent.
In consideration of the cancellation of claims noted above, previous rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.
Claim Objections



Claim 3 is objected to because of the following informalities:  The claim is indicated as “Currently Amended” which instead should read --Previously Presented-- as the claim has not in fact been amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12-15, 19, 20, 22-24, 27-30, 32-34, 37-40, 44, 45, 47, 48, 112, and 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallam et al. (US 2011/0146676, hereinafter Dallam).

In regards to claim 1, Dallam discloses in Figures 14 and 18-24, an integrated air and lighting plenum comprising: a first ring-shaped unit comprising general illumination lighting with translucent cover panels (outermost instances of 430 with corresponding panels 408, see annotated Fig. 21 below), wherein the first unit is modular (see Fig. 23, Par. [0109]); a second ring-shaped unit comprising modular panels (inner instances of panels 408 with spaces for corresponding lights 430) and a plurality of groups of surgical lights (inner instances of 430, see annotated Fig. 21 below) each group comprising a plurality of surgical lights (individual instance of 430), wherein: each modular panel comprises: a plurality of gas outlets (within 408, Par. [0106]), and at least one housing for mounting a surgical light therein (for instance of 430, see Figs. 21-23), the plurality of surgical lights of each group of surgical lights are equally spaced in the second unit (see Fig. 21), and the plurality of groups of surgical lights form a first 

    PNG
    media_image1.png
    500
    407
    media_image1.png
    Greyscale
[Annotated Fig. 21]

In regards to claim 2, Dallam discloses in Figures 14 and 18-24, the first ring-shaped unit is an outermost unit (see annotated Fig. 21 above).

In regards to claim 3, Dallam discloses in Figures 14 and 18-24, the second ring-shaped unit is interior to the first ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 4, Dallam discloses in Figures 14 and 18-24, each group of surgical lights has at least three surgical lights therein (each has four units, see annotated Fig. 21 above).

In regards to claim 6, Dallam discloses in Figures 14 and 18-24, each gas outlet of each modular panel forms a cylinder (see openings of 408 in side view shown in Fig. 23).

In regards to claim 7, Dallam discloses in Figures 14 and 18-24, the third ring-shaped unit is interior to the second ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 8. (Currently Amended) The integrated air and lighting plenum according to claim 1, wherein the third ring-shaped unit is modular (see Fig. 23, Par. [0109]).

In regards to claim 12, Dallam discloses in Figures 14 and 18-24, the plurality of gas outlets produce laminar flow when gas flows therethrough (Par. [0108]).

In regards to claim 13, Dallam discloses in Figures 14 and 18-24, the integrated air and lighting plenum is mounted in an operating room ceiling and connected to a hospital HVAC system (Par. [0108]).

In regards to claim 14, Dallam discloses in Figures 14 and 18-24, a flange that connects to a hospital HVAC system and directs gas through the gas outlets (Par. [0108]).

In regards to claim 15, Dallam discloses in Figures 14 and 18-24, the surgical lights are removably mounted (Par. [0109, 0112], as the lights are able to be “clustered” and “individual controlled”, they are considered to be “removably mounted”).

In regards to claim 19, Dallam discloses in Figures 14 and 18-24, the color of the general illumination lighting is automatically changeable by a processor of a computing device (Par. [0112]).



In regards to claim 22, Dallam discloses in Figures 14 and 18-24, the surgical lights comprise LEDs (Par. [0109]).

In regards to claim 23, Dallam discloses in Figures 14 and 18-24, lifetime of the surgical lights is extended by reducing operating temperature of the surgical lights due to gas flow through the integrated air and lighting plenum (Par. [0110], noting that said removal of heat would lead to such an outcome of extended lifetime).

In regards to claim 24, Dallam discloses in Figures 14 and 18-24, the gas flow is through the gas outlets of the second ring-shaped unit (gas flow is through outlets of all ring-shaped units).

In regards to claim 27, Dallam discloses in Figures 14 and 18-24, an integrated air and lighting plenum comprising: a first ring-shaped unit comprising general illumination lighting with translucent cover panels (outermost instances of 430 with corresponding panels 408, see annotated Fig. 21 below), wherein the first unit is modular (see Fig. 23, Par. [0109]); a second ring-shaped unit comprising modular panels (inner instances of panels 408 with spaces for corresponding lights 430) and housings for mounting a plurality of groups of surgical lights (inner instances of 430, see annotated Fig. 21 below) each group of the plurality of groups comprising a plurality of surgical lights (individual instances of 430), wherein: each modular panel comprises: a plurality of gas outlets (within 408, Par. [0106]), and at least one housing for mounting a surgical light (for instance of 430, see Figs. 21-23), and the housings for mounting the plurality of surgical lights of each group of surgical lights are equally spaced in the second 

    PNG
    media_image1.png
    500
    407
    media_image1.png
    Greyscale
[Annotated Fig. 21]

In regards to claim 28, Dallam discloses in Figures 14 and 18-24, the first ring-shaped unit is an outermost unit (see annotated Fig. 21 above).

In regards to claim 29, Dallam discloses in Figures 14 and 18-24, the second ring-shaped unit is interior to the first ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 30, Dallam discloses in Figures 14 and 18-24, each group of surgical lights has at least three surgical lights therein (each has four units, see annotated Fig. 21 above).



In regards to claim 33, Dallam discloses in Figures 14 and 18-24, the third ring-shaped unit is interior to the second ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 34, Dallam discloses in Figures 14 and 18-24, the third ring-shaped unit of claim is modular (see Fig. 23, Par. [0109]).

In regards to claim 37, Dallam discloses in Figures 14 and 18-24, the plurality of gas outlets produce laminar flow when gas flows therethrough (Par. [0108]).

In regards to claim 38, Dallam discloses in Figures 14 and 18-24, the integrated air and lighting plenum is mounted in an operating room ceiling and connected to a hospital HVAC system (Par. [0108]).

In regards to claim 39, Dallam discloses in Figures 14 and 18-24, a flange that connects to a hospital HVAC system and directs gas through the gas outlets (Par. [0108]).

In regards to claim 40, Dallam discloses in Figures 14 and 18-24, surgical lights removably mount to the housings (Par. [0109, 0112], as the lights are able to be “clustered” and “individual controlled”, they are considered to be “removably mounted”).

In regards to claim 44, Dallam discloses in Figures 14 and 18-24, the color of the general illumination lighting is automatically changeable by a processor of a computing device (Par. [0112]).

In regards to claim 45, Dallam discloses in Figures 14 and 18-24, the color is automatically changeable by a processor of a server using an input provided by a processor of a computing device (Par. [0112]).

In regards to claim 47, Dallam discloses in Figures 14 and 18-24, lifetime of surgical lights mounted in the housings is extended by reducing operating temperature of the surgical lights due to gas flow through the integrated air and lighting plenum (Par. [0110], noting that said removal of heat would lead to such an outcome of extended lifetime)..

In regards to claim 48, Dallam discloses in Figures 14 and 18-24, the gas flow is through the gas outlets of the second ring-shaped unit (gas flow is through outlets of all ring-shaped units).

In regards to claim 112, Dallam discloses in Figures 14 and 18-24, one or more accessories removably mounted to the plenum (such as 490, see Fig. 18), wherein the one or more accessories are for monitoring a procedure and/or providing feedback and are mounted to the plenum using a removable mounting component (Par. [0113]).

In regards to claim 113, Dallam discloses in Figures 14 and 18-24, one or more housings (such as 488, see Fig. 18) for removably mounting one or more accessories to the plenum (such as 490, see Fig. 18), wherein the accessories (such as 490) are for monitoring a procedure and/or providing feedback (Par. [0113]).



Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10, 16-18, 25, 26, 31, 35, 36, 41-43, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dallam.

In regard to claims 5, 9, 31, and 35, Dallam fails to disclose or fairly suggest the surgical lights or the housings for said lights in each group of three surgical lights are spaced apart by 120 degrees relative to the center point of the second ring-shaped unit or the center of the first, second and third ring-shaped units.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to arrange the surgical lights (and the housings therefor) in any number of patterns and at any number of equidistant angles as may be desired for the particular number of instruments in a lighting unit.  For a circle of lighting units in which there are 3 units, the three lighting units would naturally have a 120 degree spacing from one another as claimed.  It is also noted that as the claims from which these depend would suggest lighting units of AT LEAST 3 lights, the arrangement 

In regard to claims 10 and 36, Dallam fails to disclose or fairly suggest the one or more accessories are members selected from the group consisting of a webcam, a camera, a microphone, a speaker, and a sensor.
Dallam teaches in Figure 14, “utilities can be provided in a vertical arrayed mounting system 210 which illustrates various medical gas, electrical, data and communications outlets 212-222” (Par. [0073]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize any number of accessories with the outlets of Dallam, as may be required for the particular medical procedure or needs of those in the operating room.  While not explicitly recited, the Examiner notes that webcams, cameras, microphones, speakers, and sensors all fall under accessories which would be implemented with at least one of electrical, data, and communication outlets, the use of any one or more of such accessories in a medical/surgical setting is notoriously well known. 

In regard to claims 16-18 and 41-43, Dallam fails to disclose or fairly suggest each surgical light attaches to the integrated air and lighting plenum by an attachment or mount that engages and disengages the respective surgical light from the housing for the surgical light by rotation of the respective surgical light by less or more than 90 degrees.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide for a surgical light that is engaged/disengaged by rotation.  The Examiner notes that screw type lighting devices are notoriously well known in the art, the amount of rotation necessary to engage such a device being dependent on the type of mounting structure which 

	In regard to claims 25, 26, 49, and 50, Dallam fails to disclose or fairly suggest the first arrangement has a diameter of no less than 60 inches and the second arrangement has a diameter no more than 40 inches.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to arrange the surgical lights in any number of patterns and at any number of diameters as may be desired for the particular number of instruments in each arrangement and the density thereof.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of now Claims 1-4, 6-8, 12-15, 19, 20, 22-24, 27-30, 32-34, 37-40, 44, 45, 47, 48, 112, and 113 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallam and Claims 5, 9, 10, 16-18, 25, 26, 31, 35, 36, 41-43, and 49 rejected under 35 U.S.C. 103 as being unpatentable over Dallam, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically a first ring-shaped unit comprising general illumination lighting and a second ring-shaped unit comprising a plurality of groups of surgical lights each group comprising a plurality of surgical lights.



    PNG
    media_image1.png
    500
    407
    media_image1.png
    Greyscale
[Annotated Fig. 21]

Applicants suggest that all the lighting assemblies illustrated by reference numeral 430 are surgical lights which are used for increased light at the surgical/operational sight. Reference is in this regard specifically made to paragraph [0109].
In response, the Examiner notes in Par. [0109] that “Several light assemblies 430 are clustered about the central portion of the ceiling panel to provide increased light at the surgical/operational site.  The lights may be of various constructions.”.  The term “several” suggesting “some” but not “all” as is described by Applicant, in that of all instances 
With respect to the definition of “general lighting” and “surgical lighting”, Applicant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969).  Additionally, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896